Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

The examiner’s amendment to the record is reiterated below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Pamela Sherwood on June 8, 2021. Claims 61-63, 65, and 66 are allowed.

The application has been amended as follows: 

Cancel claim 64.

Claim 65. A water soluble canonical Wnt signaling agonist that dimerizes a Frizzled (Fzd) receptor with Lrp5/6,
wherein the Wnt signaling agonist comprises a Fzd binding domain and a Lrp5/6 binding domain;
wherein the Fzd binding domain comprises the amino acid sequence set forth in SEQ ID NO:17 or SEQ ID NO:18, and binds one or more Fzd proteins;
wherein the Lrp5/6 binding domain comprises DKK-1 C-terminal domain; and wherein the Fzd binding domain and the Lrp5/6 binding domain are joined through a linker that enforces a distance between the Fzd binding domain and the Lrp5/6 binding domain of less than about 100 angstroms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/Primary Examiner, Art Unit 1642